Citation Nr: 1760521	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  11-05 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for a bilateral hip disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to August 1987. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2017, the Veteran testified at a video conference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's bilateral hip disability did not originate in service or within a year of service, is not otherwise etiologically related to the Veteran's active service, and was not caused or chronically worsened by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disability are not met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).









REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in May 2008.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor her representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases, such as arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 3.307, 3.309(a). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hip Disorder

The Veteran asserts service connection for a diagnosed bilateral hip disability.  Specifically, the Veteran asserts that her bilateral hip disability is secondary to a service-connected bilateral knee disability.  Based on a review of the record, the Board finds that service connection for bilateral hip disability is not warranted.

I. Factual Background

The Veteran's service treatment records (STRs) are silent as to any complaints or treatment for a hip disability.  

Treatment records with a Dr. Arnold noted a February 2008 x-ray report that revealed the Veteran had mild arthritis in the hips.

During a July 2008 VA examination, the Veteran reported that approximately six months ago, she began to have problems with her hips.  She reported that she was seen by her primary care physician and advised that her "chondromalacia of the knees was spreading to her hips."  The examiner noted an assessment of bilateral hip trochanteric bursitis.

An August 2012 VA treatment record noted that the Veteran's hip pain was most likely caused by the disc desiccation and foraminal encroachment in her spinal column.

An April 2015 VA examination noted a diagnosis for bilateral hip trochanteric bursitis.  An x-ray study of the Veteran's right and left hips did not show degenerative or traumatic arthritis in either hip.  The Veteran reported experiencing left hip pain for the past ten years and right hip pain for the last five years.  She stated she was told her knees were weak and they pulled on her hips and reported there was bone deterioration in her lower back, going down into her hips that caused more severe pain the hips.  She also reported her hip disability had worsened.  The examiner opined that the bilateral hip disability was not secondary to her service-connected bilateral knee disability.  The examiner's rationale was based on a review of medical literature that revealed no link was established between the Veteran's bilateral hip bursitis and service-connected bilateral knee disability.  The examiner found that based on the literature, it was more likely that the trochanteric bursitis of the Veteran's hips was a result of the Veteran's non-service connected lower back problems as documented on the September 2015 MRI of the spine and the April 2015 hip x-rays.  

The examiner further elaborated on what type of individuals had increased risk for trochanteric bursitis, to include those who sustained direct trauma to the lateral hip, those who participated in sports or activities that cause repetitive friction of the soft tissues overlying the hip bursa, those who are obese, those who have hip osteoarthritis, and those who have had hip surgery.  The examiner noted that trochanteric bursitis was an overuse injury to the hips from incorrect posture, scoliosis, arthritis of the spine, and it was caused by repetitive motion or positions that irritate the bursae around a joint.  The examiner noted it was most commonly seen in women, the middle aged, and elderly.  Other causes of trochanteric bursitis noted included uneven leg length, iliotibial band syndrome, and weakness of the hip abductor muscles.

During a September 2017 Board hearing, the Veteran testified that she did not experience hip problems during active service.  She reported that she first started noticing problems with her hips in 2008 and that she was told that for a long time that her hips were trying to tote her knees because the knees were getting so weak.  She also reported another provider had felt that the chondromalacia in the Veteran's knees had been setting into her hips.  The Veteran stated she was unsure if these opinions in support of the claim had been written and submitted and that due to new policies at the VA, the Veteran indicated that she had not had enough time to develop a relation with any particular VA doctor.  

II. Legal Analysis

In consideration of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for bilateral hip disability.

It is not in dispute that the Veteran currently receives treatment for, and has a diagnosis of, a bilateral hip disability, and therefore there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Specifically, the April 2015 VA examiner diagnosed the Veteran with bilateral hip trochanteric bursitis.  Thus, the Veteran clearly has a current diagnosis and the remaining question is whether this disorder manifested in service, within one year of service, or is otherwise related thereto. 

Initially, the Board notes that the Veteran's STRs are silent as to any complaints or treatment related to her hips.  The first objective evidence of a hip disability occurred after service as documented in 2008.  Thus, there is a twenty year gap between the Veteran's separation from service and the first evidence of a hip disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  While such absence of documented treatment, in and of itself, is not a basis for discrediting lay statements of continuity, and the Board must consider the totality of the record, the Veteran has not offered lay statements linking her hip disability to an event or injury in service.  Instead, the Veteran has consistently related her hip disability as a secondary condition related to her service-connected bilateral knee disability.  The Veteran has also specifically stated that she did not experience hip problems during active service and stated that her bilateral hip disability started after active service in 2008.  

Accordingly, in this case, 38 C.F.R. § 3.303(b) is not for application, because although arthritis is considered a "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), the STRs do not note arthritis of the bilateral hip in service and although there was a diagnosis of mild arthritis in the hips in 2008, more recent x-ray of the hips in April 2015, show there is no degenerative arthritis in the Veteran's hips.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  The service treatment records in the present case do not establish a combination of manifestations sufficient to identify the disease entity of arthritis and degenerative disease of the bilateral hip, as opposed to any other diagnosis. 

There is also no competent indication of arthritis, degenerative changes, or degenerative disease of the bilateral hips within one year of the Veteran's military service.  Indeed, there is no lay or medical evidence showing that she had such a disorder within the first year after her separation from service even presuming she does have a current diagnosis of arthritis in her hips.  Thus, the Veteran is not entitled to service connection for a bilateral hip disability on a presumptive basis, either as a chronic disease during service or within one year of service.  38 U.S.C. §§ 1111, 1112, 1132, 1133; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed Cir. 2013).

There is no medical opinion of record relating the Veteran's bilateral hip disability to her active service.  Moreover, the Veteran has consistently related her bilateral hip disability to her service-connected bilateral knee disability and has specifically stated she did not experience any hip problems during active service.  As such, the Board finds that direct service connection is not warranted.

As to the Veteran's secondary service connection and aggravation claim, the Board finds the April 2015 VA examination report the most probative.  The examiner reviewed and discussed the evidence of record, as well as medical literature and the Veteran's medical history and lay assertions.  Following that review, regarding the Veteran's secondary service connection claim, she opined that it was "less likely as not" that the Veteran's bilateral hip disability was due to or the result of her service-connected bilateral knee disability.  In addition, as to the Veteran's aggravation claim, the examiner opined that it was more likely due to the Veteran's non-service connected severe lower back problems.  

The Board acknowledges the Veteran's statements that there have been medical providers that linked the bilateral hip disability to her service-connected bilateral knee disability.  However, a review of the claims file does not show that such opinions have been associated with the claims file, the Veteran has not provided a written opinion from the physicians after being provided an opportunity to do so.  Moreover, the Veteran's unsupported assertions as to what physicians purportedly told her have no probative value.  See, e.g., Robinette v. Brown, 8 Vet. App. 69, 77 (1995)).  The Board also acknowledges the Veteran's lay statements linking the onset of her bilateral hip disability to her service-connected bilateral knee disability.  However, with regard to lay evidence of a nexus, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran is competent to report purported symptoms of her bilateral hip disability such as pain.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, without evidence showing that she has medical training or expertise, she cannot competently provide a medical nexus opinion between a current diagnosis, trochanteric bursitis of the bilateral hips, and a service-connected disability.  38 C.F.R. § 3.159(a)(1)-(2); Jandreau v. Nicholson, 492 F.3d 1372 (2007). 

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the April 2015 medical examiner's opinion, who determined that the there was no nexus between the Veteran's bilateral hip disability and her service-connected bilateral knee disability.  The examiner has training, knowledge, and expertise on which she relied to form her opinion, and she provided a persuasive rationale for it.  More importantly, there is no objective medical evidence to the contrary.  Instead, additional treatment records, specifically in August 2012, have also noted the Veteran's bilateral hip disability is related to the Veteran's non-service connected lower back problems as opposed to her bilateral knee disability.  As such, there is no medical evidence linking the Veteran's current bilateral hip disability to service or a service-connected condition.

Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hip disability.  In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Entitlement to service connection, to include on a secondary basis, for a bilateral hip disability is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


